DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s arguments and amendments filed 12/16/2021, which are in response to USPTO Office Action mailed 10/05/2021. Applicant’s arguments and amendments have been considered with the results that follow: THIS ACTION IS MADE FINAL. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 10, 11, 14, 16, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cheon et al. (US 2020/0174483 A1, hereinafter referred to as Cheon), and further in view of Hager, IV et al. (US 2019/0176333 A1, hereinafter referred to as Hager), and Yip et al. (US 2019/0184561 A1, hereinafter referred to as Yip).
Regarding claim 1, Cheon teaches a method performed by one or more computers, the method comprising ([0002], a method, storage medium, and a computer program employing the same):
receiving an initial plan for performing a particular task with a robot ([0004], the robot includes trajectory planning and obstacle avoidance; [0138], the robot may predict a trajectory of obstacles based on sensor data; [0091], the forward trajectory is calculated from an initial current location to a target waypoint (i.e. there is an initial plan); here, an initial plan executes a task with a robot), 
wherein the initial plan defines a plurality of waypoints ([0091], the forward trajectory is calculated from an initial current location to a target waypoint (i.e. there is an initial plan); [0030], in addition to setting of the waypoints, a time parameter of the forward trajectory may be initialized when calculating an initial trajectory; Fig. 3, the original trajectory (i.e. initial path) has a plurality of waypoints), and 
wherein each waypoint is associated with a target position, a target velocity, and a target acceleration ([0039], a state value of a robot is set when the robot arrives at a target waypoint; [0059], a state value includes a target location, bearing, steering angle, velocity, and acceleration of the robot);
(Fig. 3, a modified trajectory (i.e. alternative path) is generated and branches off from the original trajectory (i.e. initial path)):
generating a plurality of alternative paths, including performing respective modifications to at least one of the target position, the target velocity, or the target acceleration of one or more waypoints in the initial plan (Fig. 3, the original trajectory (i.e. initial path) is modified by alternative paths; the plurality of alternative paths are shown as the thick dashed line and the dark line labeled ‘modified trajectory’; the alternative paths branch from waypoints which requires respective modifications to one or more waypoints in the initial plan, and the respective position, velocity, and acceleration associated with each waypoint),
evaluating each alternative path of the plurality of alternative paths according to a simulated total time duration required for the robot to traverse the alternative path ([0021], in this trajectory planning, a trajectory for minimum distance and minimum time is determined as well as for avoiding collisions; Fig. 3, each path is evaluated based on a time duration required for the robot to traverse the alternative path), and 
selecting an alternative path based on a total time duration ([0021], in this trajectory planning, a trajectory for minimum distance and minimum time is determined as well as for avoiding collisions); and 
providing a command to the robot to drive the robot to follow the selected alternative path (Fig. 1, a robot command is generated to follow the calculated forward trajectory (i.e. the selected alternative path); [0085], the robot moves from a current state point to a target point; Fig. 3, the robot can follow the selected alternative path, labeled modified trajectory, instead of the original trajectory).
However, Cheon does not explicitly disclose the initial plan and plurality of waypoints define an initial path from a starting point to an end point; generating a plurality of alternative paths from the 
	Hager teaches selecting an alternative path having a total time duration that is less than a total time duration of the initial plan ([0001], the robot is adapted to provide efficient control (i.e. quickest path) including choosing between one or more end points and/or one or more paths to a chosen end point; [0035], the robot chooses the most efficient path to get to its desired location; here, the fastest path (i.e. path with the least total time duration) is selected amongst an initial path and other alternative paths).
Cheon and Hager are analogous art to the claimed invention since they are from the similar field of controlling robots and robot trajectories. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Cheon with the time optimization selection of Hager to create a method/system that selects an alternative path for a robot having a total time duration that is less than a total time duration of an initial plan.
The motivation for modification would have been to create method/system that selects an alternative path for a robot having a total time duration that is less than a total time duration of an initial plan in order to create a more efficient robot that can reach its destination in the quickest amount of time, thus creating a more effective robot.
However, Cheon-Hager do not explicitly teach the initial plan and plurality of waypoints define an initial path from a starting point to an end point; generating a plurality of alternative paths from the starting point to the end point, including performing respective modifications to at least one of the target position, the target velocity, or the target acceleration of one or more waypoints in the initial 
Yip teaches the initial plan and plurality of waypoints define an initial path from a starting point to an end point ([0015], the system receives an initial starting point and a goal point; calculates a training set, the training set including a plurality of valid paths (i.e. initial path) between a plurality of test starting points and a plurality of test ending points, and dividing each valid path into a plurality of waypoints; using the training set to generate step sequences for an optimal path between the initial starting point and the goal point); 
generating a plurality of alternative paths from the starting point to the end point, including performing respective modifications to at least one of the target position, the target velocity, or the target acceleration of one or more waypoints in the initial plan ([0015], the system receives an initial starting point and a goal point; calculates a training set, the training set including a plurality of valid paths (i.e. initial path and alternative paths) between a plurality of test starting points and a plurality of test ending points, and dividing each valid path into a plurality of waypoints; using the training set to generate step sequences for an optimal path between the initial starting point and the goal point; [0016], paths can have unnecessary nodes removed to smooth paths (i.e. waypoint target positions can be modified)); and 
evaluating each alternative path of the plurality of alternative paths from the starting point to the end point ([0015], the system receives an initial starting point and a goal point; calculates a training set, the training set including a plurality of valid paths (i.e. initial path and alternative paths) between a plurality of test starting points and a plurality of test ending points, and dividing each valid path into a plurality of waypoints; using the training set to generate step sequences for an optimal path between the initial starting point and the goal point; here, the optimization process is the evaluation of alternative paths from the starting point to the end point).

The motivation for modification would have been to create a method/system that generates a plurality of alternative paths from the starting point to the end point of the initial plan, including performing respective modifications to at least one of the target position, the target velocity, or the target acceleration of one or more waypoints in the initial plan in order to create a more effective path planning and modification system that can adapt points of an initial plan to that of a modified plan to reduce dramatic changes to a path plan, while maintaining the start and end points, to ensure the robot can effectively reach its destination without requiring the robot to retrace or undo its movements, thus creating a more efficient robot movement system.

Regarding claim 11, Claim 11 corresponds in scope to claim 1 and is similarly rejected. Cheon-Hager-Yip further teach a system comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations (Cheon, [0002], a system comprising a recording medium storing a program for employing a method, and a computer program stored in a medium for employing the same; the method includes different operations to be performed).

Regarding claim 20, Claim 20 corresponds in scope to claim 1 and is similarly rejected. Cheon-Hager-Yip further teach a non-transitory computer storage medium encoded with instructions that, when executed by one or more computers, cause the one or more computers to perform operations (Cheon, [0002], a system comprising a recording medium storing a program for employing a method, and a computer program stored in a medium for employing the same; here, the storage is non-transitory since it stores a computer program for executing a method for a long period of time).

Regarding claim 4, Cheon-Hager-Yip teach the invention described in claim 1. Cheon-Hager-Yip further teach: performing respective modifications to one or more waypoints in the initial plan comprises modifying at least one of a respective target velocity or a respective target acceleration associated with each of the one or more waypoints (Cheon, [0039], a state value of a robot is set when the robot arrives at a target waypoint; [0059], a state value includes a target location, bearing, steering angle, velocity, and acceleration of the robot; Fig. 3, the original trajectory (i.e. initial path) is modified by alternative paths; the plurality of alternative paths are shown as the thick dashed line and the dark line labeled ‘modified trajectory’; the alternative paths branch from waypoints which requires respective modifications to one or more waypoints in the initial plan; [0198], when modifying a trajectory in partial, a state value (i.e. velocity) of the interim target (i.e. waypoint) is determined; here, when the path is modified, the waypoints and their velocities are also modified).

Regarding claim 14, Claim 14 corresponds in scope to claim 4 and is similarly rejected.

Regarding claim 6, Cheon-Hager-Yip teach the invention described in claim 1. Cheon-Hager-Yip further teach: wherein performing respective modifications to one or more waypoints in the initial plan comprises modifying a position of a waypoint and performing an interpolation process to modify a (Cheon, Fig. 3, the original trajectory (i.e. initial path) is modified by alternative paths; the plurality of alternative paths are shown as the thick dashed line and the dark line labeled ‘modified trajectory’; the alternative paths branch from waypoints which requires respective modifications to one or more waypoints in the initial plan; [0126], a velocity at the current target waypoint is determined by taking into account a robot location, a location of a target waypoint, and a location of a subsequent waypoint (i.e. an interpolation process to modify a velocity for a waypoint).

Regarding claim 16, Claim 16 corresponds in scope to claim 6 and is similarly rejected.

Regarding claim 10, Cheon-Hager-Yip teach the invention described in claim 1. Cheon-Hager-Yip further teach: evaluating each alternative path comprises using blending parameters of one or more waypoints to compute a total time duration for the robot to traverse the alternative path (Cheon, [0021], in this trajectory planning, a trajectory for minimum distance and minimum time is determined as well as for avoiding collisions; Fig. 3, each path is evaluated based on a time duration required for the robot to traverse the alternative path; [0021], in this trajectory planning, a trajectory for minimum distance and minimum time is determined as well as for avoiding collisions; Hager; [0001], the robot is adapted to provide efficient control (i.e. quickest path) including choosing between one or more end points and/or one or more paths to a chosen end point; [0035], the robot chooses the most efficient path to get to its desired location; here, the fastest path (i.e. path with the least total time duration) is selected amongst an initial path and other alternative paths; here, blending parameters from one or more waypoints is used to determine the most efficient path).

Regarding claim 22, Cheon-Hager-Yip teach the invention described in claim 1. Cheon-Hager-Yip further teach: providing a command to the robot to drive the robot to follow the initial path (Cheon, Fig. 1, a robot command is generated to follow the calculated forward trajectory (i.e. the initial path); [0085], the robot moves from a current state point to a target point); and 
after providing the command to the robot to drive the robot to follow the initial path, generating the alternative path from the initial path (Cheon, Fig. 1, a robot command is generated to follow the calculated forward trajectory (i.e. the initial path); [0085], the robot moves from a current state point to a target point; Fig. 3, the robot can follow the selected alternative path, labeled modified trajectory, instead of the original trajectory after having following the initial path to a first waypoint; Fig. 3, the original trajectory and modified trajectory overlap from the starting point to waypoint qf-4, and then the modified trajectory is what the robot follows; here, the robot follows the initial path and after it follows the initial path, an alternative path is generated from the initial path).

Regarding claim 23, Cheon-Hager-Yip teach the invention described in claim 1. Cheon-Hager-Yip further teach: receiving graph data representing candidate segments of alternative paths (Cheon, Fig. 3, a modified trajectory (i.e. alternative path) is generated and branches off from the original trajectory (i.e. initial path); the dark solid line and the dashed line are candidate segments of alternative paths; Yip, [0015], the system receives an initial starting point and a goal point; calculates a training set, the training set including a plurality of valid paths (i.e. initial path and alternative paths) between a plurality of test starting points and a plurality of test ending points, and dividing each valid path into a plurality of waypoints; using the training set to generate step sequences for an optimal path between the initial starting point and the goal point; here, the training sets are the graph data and can be used to make segments of alternative paths (see Figs. 3A-3H and 4)), and
(Yip, [0015], the system receives an initial starting point and a goal point; calculates a training set, the training set including a plurality of valid paths (i.e. initial path and alternative paths) between a plurality of test starting points and a plurality of test ending points, and dividing each valid path into a plurality of waypoints; using the training set to generate step sequences for an optimal path between the initial starting point and the goal point; here, the training sets are the graph data and can be used to make segments of alternative paths (see Figs. 3A-3H and 4); here, the graph data and plans are generated before execution of the initial plan); and
generating, from the graph data and during online operation of the robot, the plurality of alternative paths (Yip, [0015], the system receives an initial starting point and a goal point; calculates a training set, the training set including a plurality of valid paths (i.e. initial path and alternative paths) between a plurality of test starting points and a plurality of test ending points, and dividing each valid path into a plurality of waypoints; using the training set to generate step sequences for an optimal path between the initial starting point and the goal point; here, the training sets are the graph data and can be used to make segments of alternative paths (see Figs. 3A-3H and 4); [0070], the training of environments (i.e. creation of alternative paths) is part of the online learning step).
The motivation for modification of the method of Cheon-Hager with the graph data and online execution of Yip would have been to create a system/method that receives graph data representing candidate segments of alternative paths, wherein the graph data was generated before execution of the initial plan in order to create and modify the robot movement plan before the robot begins its path, thus creating a more effective robot path planning system that does not require the robot to retrace or undo its movements, while also being able to generate extremely fast and optimal paths online (Yip, [0048]).

Claims 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheon et al. (US 2020/0174483 A1, referred to as Cheon), Hager, IV et al. (US 2019/0176333 A1, referred to as Hager), and Yip et al. (US 2019/0184561 A1, referred to as Yip), and further in view of Madvil et al. (US 2015/0277398 A1, hereinafter referred to as Madvil).
Regarding claim 7, Cheon-Hager-Yip teach the invention described in claim 1. Cheon-Hager-Yip further teach: wherein the initial plan is computed, and wherein the alternative path is generated (Cheon, [0091], the forward trajectory is calculated from an initial current location to a target waypoint (i.e. there is an initial plan); here, an initial plan executes a task with a robot; Fig. 3, a modified trajectory (i.e. alternative path) is generated and branches off from the original trajectory (i.e. initial path)).
However, Cheon-Hager-Yip do not explicitly teach wherein the initial plan is computed offline, and wherein generating the alternative path is performed online. However, Cheon-Hager-Yip teach online and offline path computations (Yip, [0048], a motion planning strategy that may take significant time to train offline, but can generate extremely fast and optimal paths online).
Madvil teaches wherein the initial plan is computed offline, and wherein generating the alternative path is performed online ([0041], the system generates a program for each robot based on the collision-free paths; the program can be generated while the actual robot is offline or while the actual robot is online; here, the system can compute the initial plan offline, and the alternative path online).
Cheon, Hager, Yip, and Madvil are analogous art to the claimed invention since they are from the similar field of controlling robots and robot trajectories. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the paths/plans of Cheon-Hager-Yip with the online/offline planning of Madvil to create a system/method where the initial plan is computed offline, and wherein generating the alternative path is performed online.

	
	Regarding claim 17, Claim 17 corresponds in scope to claim 7 and is similarly rejected.

Regarding claim 8, Cheon-Hager-Yip teach the invention described in claim 1. Cheon-Hager-Yip further teach: wherein the initial plan is computed, and wherein the alternative path is generated (Cheon, [0091], the forward trajectory is calculated from an initial current location to a target waypoint (i.e. there is an initial plan); here, an initial plan executes a task with a robot; Fig. 3, a modified trajectory (i.e. alternative path) is generated and branches off from the original trajectory (i.e. initial path)).
However, Cheon-Hager-Yip do not explicitly teach wherein the initial plan is computed online, and wherein generating the alternative path is performed online. However, Cheon-Hager-Yip teach online and offline path computations (Yip, [0048], a motion planning strategy that may take significant time to train offline, but can generate extremely fast and optimal paths online)
Madvil teaches wherein the initial plan is computed online, and wherein generating the alternative path is performed online ([0041], the system generates a program for each robot based on the collision-free paths; the program can be generated while the actual robot is offline or while the actual robot is online; here, the system can compute the initial plan online, and the alternative path online).
Cheon, Hager, Yip, and Madvil are analogous art to the claimed invention since they are from the similar field of controlling robots and robot trajectories. It would have been obvious to one of 
The motivation for modification would have been to create a system/method wherein the initial plan is computed online, and wherein generating the alternative path is performed online in order to create a more effective system that can reduce any downtime associated with developing the plan programs (Madvil, [0041]).

	Regarding claim 18, Claim 18 corresponds in scope to claim 8 and is similarly rejected.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheon et al. (US 2020/0174483 A1, referred to as Cheon), Hager, IV et al. (US 2019/0176333 A1, referred to as Hager), and Yip et al. (US 2019/0184561 A1, referred to as Yip) and further in view of Dooley et al. (US 2017/0203446 A1, hereinafter referred to as Dooley).
Regarding claim 9, Cheon-Hager-Yip teach the invention described in claim 1. Cheon-Hager-Yip further teach: generating a plurality of alternative paths (Cheon, Fig. 3, the original trajectory (i.e. initial path) is modified by alternative paths; the plurality of alternative paths are shown as the thick dashed line and the dark line labeled ‘modified trajectory’; the alternative paths branch from waypoints which requires respective modifications to one or more waypoints in the initial plan).
However, Cheon-Hager-Yip do not explicitly teach generating a plurality of alternative paths includes adding one or more new waypoints to the initial plan. However, Cheon-Hager-Yip do teach adding waypoints to the generated paths (Yip, [0062], the generated output was added as a waypoint; after the process terminated, all the sequentially generated outputs are formatted as waypoints in the generated path).
([0181], the route (i.e. initial route) can be adjusted by adding or removing waypoints from the route; here, the initial plan can be turned into alternative routes by adding new waypoints to the initial plan).
Cheon, Hager, Yip, and Dooley are analogous art to the claimed invention since they are from the similar field of controlling robots and robot trajectories. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the paths/plans of Cheon-Hager-Yip with the additional waypoints of Dooley to create a system/method where generating a plurality of alternative paths includes adding one or more new waypoints to the initial plan.
The motivation for modification would have been to create a system/method where generating a plurality of alternative paths includes adding one or more new waypoints to the initial plan in order to create a more effective system that can create alternative paths with new waypoints to increase the control over robot movement.

Regarding claim 19, Claim 19 corresponds in scope to claim 9 and is similarly rejected.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cheon et al. (US 2020/0174483 A1, referred to as Cheon), Hager, IV et al. (US 2019/0176333 A1, referred to as Hager), and Yip et al. (US 2019/0184561 A1, referred to as Yip), and further in view of Wang (US 2020/0097014 A1, hereinafter referred to as Wang).
Regarding claim 21, Cheon-Hager-Yip teach the invention described in claim 1. Cheon-Hager-Yip further teach: wherein the starting point and the end point are each waypoints associated with a target velocity (Cheon, [0039], a state value of a robot is set when the robot arrives at a target waypoint; [0059], a state value includes a target location, bearing, steering angle, velocity, and acceleration of the robot; Yip, [0015], receiving an initial starting point and a goal point).
However, Cheon-Hager-Yip do not explicitly teach wherein the starting point and the end point are each waypoints associated with a target velocity of zero.
Wang teaches wherein the starting point and the end point are each waypoints associated with a target velocity of zero ([0061], a vehicle (or robot) typically starts and ends with zero velocity and steering angle, thus the initial state and target state for the dynamic model is X0 = (x0, y0, θ0, 0, 0) and Xf = (xf, yf, θf, 0, 0) respectively).
Cheon, Hager, Yip, and Wang are analogous art to the claimed invention since they are from the similar field of planning and modifying trajectories for moving entities. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the paths/plans of Cheon-Hager-Yip with the start and end velocities of Wang to create a system/method wherein the starting point and the end point are each waypoints associated with a target velocity of zero.
The motivation for modification would have been to create a system/method wherein the starting point and the end point are each waypoints associated with a target velocity of zero in order to give the waypoints more movement control over the robot, so the robot can have a defined velocity when it reaches each waypoint, thus creating a more effective robot control system.

Claims 2, 12, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cheon et al. (US 2020/0174483 A1, referred to as Cheon), Hager, IV et al. (US 2019/0176333 A1, referred to as Hager), and Yip et al. (US 2019/0184561 A1, referred to as Yip), and further in view of Dinius et al. (US 2020/0030975 A1, hereinafter referred to as Dinius).
Regarding claim 2, Cheon-Hager-Yip teach the invention described in claim 1. Cheon-Hager-Yip further teach: wherein evaluating each alternative path comprises using kinematics parameters of the (Cheon, [0021], in this trajectory planning, a trajectory for minimum distance and minimum time is determined as well as for avoiding collisions; Fig. 3, each path is evaluated based on a time duration required for the robot to traverse the alternative path; [0087], a state value is used for calculating the forward trajectory (i.e. plurality of paths) and includes location, bearing, steering angle, velocity, and acceleration of the robot (i.e. kinematic parameters of the robot); Hager, ([0001], the robot is adapted to provide efficient control (i.e. quickest path) including choosing between one or more end points and/or one or more paths to a chosen end point; [0035], the robot chooses the most efficient path to get to its desired location; here, the fastest path (i.e. path with the least total time duration) is selected amongst an initial path and other alternative paths based on kinematic parameters of the robot).
However, Cheon-Hager-Yip do not explicitly teach wherein the kinematics parameters specify at least one of a maximum velocity, a maximum acceleration, or a turn radius of the robot.
Dinius teaches wherein the kinematics parameters specify at least one of a maximum velocity, a maximum acceleration, or a turn radius of the robot ([0012], a method for controlling the kinematics or movements of an autonomous robot; [0031], the controller determines if a plan is kinematically feasible; [0057], the robot is controlled based on maximum centripetal acceleration of the robot, and the dimensions and weight distribution of the robot, and the robot turning radius; [0012], the robot actuators are operated in any state between off and a maximum operating state supported by that actuator; [0015], the controller may control the physical operation of robot actuators by controlling power, speed, angle, acceleration, torque, force, range, etc. of the actuator in the range between an off state and a maximum operating state supported by that actuator).
Cheon, Hager, Yip, and Dinius are analogous art to the claimed invention since they are from the similar field of planning and modifying trajectories for moving entities. It would have been obvious to 
The motivation for modification would have been to create a system/method wherein the kinematics parameters specify at least one of a maximum velocity, a maximum acceleration, or a turn radius of the robot in order to create and modify the robot movement plan to that of the abilities of the robot to avoid system failure, thus creating a more effectively controlled robot.

Regarding claim 12, Claim 12 corresponds in scope to claim 2 and is similarly rejected.

Regarding claim 24, Cheon-Hager-Yip teach the invention described in claim 1. Cheon-Hager-Yip further teach: receiving kinematic parameters of the robot; and generating the plurality of alternative paths based on the kinematic parameters of the robot (Cheon, [0021], in this trajectory planning, a trajectory for minimum distance and minimum time is determined as well as for avoiding collisions; Fig. 3, each path is evaluated based on a time duration required for the robot to traverse the alternative path; [0087], a state value is used for calculating the forward trajectory (i.e. plurality of paths) and includes location, bearing, steering angle, velocity, and acceleration of the robot (i.e. kinematic parameters of the robot); Hager, ([0001], the robot is adapted to provide efficient control (i.e. quickest path) including choosing between one or more end points and/or one or more paths to a chosen end point; [0035], the robot chooses the most efficient path to get to its desired location; here, the fastest path (i.e. path with the least total time duration) is selected amongst an initial path and other alternative paths based on kinematic parameters of the robot).

Dinius teaches receiving data representing limit policies for kinematic parameters of the robot; and generating the plurality of alternative paths based on the limit policies for the kinematic parameters of the robot ([0012], a method for controlling the kinematics or movements of an autonomous robot; [0031], the controller determines if a plan is kinematically feasible; [0057], the robot is controlled based on maximum centripetal acceleration of the robot, and the dimensions and weight distribution of the robot, and the robot turning radius; [0012], the robot actuators are operated in any state between off and a maximum operating state supported by that actuator (i.e. limit policies); [0015], the controller may control the physical operation of robot actuators by controlling power, speed, angle, acceleration, torque, force, range, etc. of the actuator in the range between an off state and a maximum operating state supported by that actuator; [0054], the movements of the robot are controlled to follow a plan to reach waypoints; Fig. 2, a plurality of paths are generated within the limits of the robot in order for the robot to follow the paths and reach the waypoints).
Cheon, Hager, Yip, and Dinius are analogous art to the claimed invention since they are from the similar field of planning and modifying trajectories for moving entities. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the paths/plans of Cheon-Hager-Yip with the kinematic parameters of Dinius to create a system/method that receives data representing limit policies for kinematic parameters of the robot, and generates the plurality of alternative paths based on the limit policies for the kinematic parameters of the robot.
The motivation for modification would have been to create a system/method that receives data representing limit policies for kinematic parameters of the robot, and generates the plurality of alternative paths based on the limit policies for the kinematic parameters of the robot in order to create .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 6-12, 14, and 16-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagy et al. (US 2020/0056895 A1): Nagy teaches systems and methods for navigating a vehicle using start points, waypoints, and end points, and finding the best route for the vehicle.
Sampaio Martins Periera (US 2021/0341928 A1): This teaches a method of determining an obstacle-free path between a start point and a target point for a robot.
Rinscheid (US 8,467,960 B2): Rinscheid teaches a method of operating a navigation system for a vehicle, where an initial route is determined, and a new route is determined based on information from the initial route.
Sorin et al. (US 2019/0217857 A1): Sorin teaches a motion planner of an autonomous vehicle computer system that uses reconfigurable collision detection architecture hardware to perform a collision assessment on a planning graph for the vehicle prior to execution of the motion plan.
Wongpiromsarn et al. (US 2020/0189575 A1): This teaches techniques for operation of a vehicle using multiple motion constraints.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664